Exhibit 99.1 Safe Harbor Statement Who We Are Established in 1966, Met-Pro Corporation is a leading niche- oriented global provider of product recovery, pollution control, fluid handling, and filtration solutions including: –filtration and purification equipment for air, water, and harsh, corrosive liquid applications; –fluid handling equipment for water, saltwater, corrosive, abrasive, and high temperature liquids; –proprietary chemicals for the treatment of municipal and industrial water systems that position us to meet the world’s growing need for: –clean air and water –reduced energy consumption –and improved operating efficiencies Product Recovery/ Pollution Control 43.5% Filtration/ Purification 10.4% Fluid Handling 33.2% Mefiag Filtration 12.9% Businesses at a Glance Fiscal Year 2012 Total Revenue $100.2 Million Products from Single Units… Mefiag Filter System Fybroc FRP Pumps Strobic Air Patented Tri-Stack™ Fan Dean Metallic Pumps Sethco Thermoplastic Pumps Keystone Custom Filter Cartridges Pristine Water Treatment Chemicals …to Large, Complex Systems Dean High Temperature Pumps Fybroc FRP Pumps Mefiag Filter Systems Duall Multi Component Hot Gas Scrubber System Flex-Kleen Dust Collectors Systems Rotary Concentrator and Recuperative Thermal Oxidizer Strobic Air Patented Tri-Stack™ Fans Bio-Reaction Bio-Oxidation System Fume Hood Exhaust & Control Systems Municipal, Industrial & Commercial Water Treatment Dust Collection & Product Recovery Solutions Air Quality & Odor Control Solutions VOC Removal Solutions Industrial & Residential Filter Solutions Industrial Filter Systems Process & High Temperature Metallic Pumps Corrosion Resistant FRP Pumps Corrosion Resistant Thermoplastic Pumps Products and Solutions Environmental, Energy & Process Improvement Solutions Customers & Major Markets •Over 8,000 active customers ‒Well-diversified cross-section of industries including Fortune 1000 companies •Major markets include: –Pharmaceutical –Chemical/petrochemical –Food processing –Metal finishing –Saltwater aquariums –Refinery –Semiconductor/electronics –Municipalities –Universities –Hospitals/public health –Government facilities No One Customer Accounts for More Than 10% of Met-Pro’s Business Growth Strategy •Capitalize on global niche-oriented growth opportunities through: –Strong customer focus –Geographic expansion –New product introductions –Accretive acquisitions, technology licensing and strategic business partnerships –Leveraging existing relationships to maximize penetration of Met-Pro products –Optimization of synergies within Met-Pro Growth Drivers •Growing global demand for “green” manufacturing processes •Increasing regulatory requirements limiting the amount of pollution discharge into the air and/or water •Geographical market expansion •Continual need for new products and solutions to meet ever changing regulations and process requirements •Obsolescence and insufficiency of existing air pollution control and fluid handling equipment •Maintenance, repair, upgrade and retrofit opportunities from growing installed base Margin Improvement Strategies •Expand operating margin through: –Pricing power –Single source solutions –Global sourcing –Volume discounts –Consolidation –Leveraging of operating expenses –Improved project execution –Lean enterprise/continuous improvement –Disciplined cost management Looking Ahead Traditional product push approach Solutions provider approach within BUs Market served growth platforms Markets Served: •Air •Alternative energy •Water •Specialty liquids Growth Strategy is Market Focused Met-Pro Growth Platforms Keystone Mefiag Met-Pro GPS Met-Pro EAS Pristine Strobic Air Air Alternative Energy Specialty Liquids Water Business Unit Platform Allow us to leverage our business unit capabilities, but manage from a market served perspective Products and Solutions Environmental, Energy & Process Improvement Solutions Product Recovery/ Pollution Control 43.5% Filtration/ Purification 10.4% Fluid Handling 33.2% Mefiag Filtration
